As filed with the Securities and Exchange Commission on October22, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 56-2101930 (IRS Employer Identification Number) 333 Fayetteville Street, Suite 700
